I feel
especially proud as an African to see that Mr. Jean Ping
is presiding over this session of the General Assembly.
I believe that his qualities as a human being and his
vast experience are a valuable asset to the United
Nations at a difficult time in international relations,
when the Organization must play an even greater role
in accordance with its mission and the expectations of
the peoples of the world. In order to discharge fully its
responsibilities and the tasks entrusted to it, the United
Nations must now adjust and adapt, and must reform
the structures and machinery that will enable it to
strengthen its capacity for action.
There is still much tension in the international
situation; indeed, new sources of instability and
uncertainty are appearing. A comprehensive approach
is required, given the inextricable interdependence of
all those issues on all levels - political, economic,
social and cultural. Today more than ever, security is
one and indivisible. Security cannot even be conceived
of without a determined struggle against terrorism. It
cannot shirk the requirement that it step up efforts for
conflict settlement and prevention, nor can it disregard
the pressing need to encourage worldwide development
that is balanced, equitable and sustainable. It must be
based on genuine dialogue - a dialogue between
religions, cultures and civilizations.
There is no doubt at all that excellent work has
been done, since the struggle against terrorism became
the absolute priority of the international community.
Yet, despite the efforts made and resources put towards
that struggle, there remains much to be done. In
particular, it is essential that we reach agreement
quickly on a common definition of terrorism so that we
can be clear about the legitimacy of the struggle of
peoples against foreign occupation and can stop
accepting distorted, confused, ill-conceived viewpoints
that see terrorism as part of just one geographical
region, religion, culture or civilization. Drafting a
comprehensive convention against terrorism is more
urgent and important than ever before. It is something
we have been calling for now, for more than ten years.
Very close to Algeria, there is a conflict between
the Polisario Front and the Kingdom of Morocco that
has been going on for almost 30 years. It is a
decolonization issue that has not been resolved. The
United Nations has clearly established that Western
Sahara remains a non-self-governing territory under
Security Council resolution 1541 (2004). As in the case
of Brunei, Surinam, Belize and Timor-Leste, the peace
plan was unanimously accepted by the Security
Council and provides a just and definitive framework
for a settlement, through the Saharawi peopleís free
exercise of their inalienable right to self-determination.
In seeking a satisfactory solution, Algeria has
always supported the Secretary-General of the United
Nations and his personal envoy, Mr. James Baker, who
has truly earned the respect of our Organization for his
tireless efforts. Algeria will continue to support the
United Nations peace plan and remains fully available
to contribute towards the implementation of the plan,
in order to strengthen stability in our region and
solidarity among our peoples.
Here I would reiterate that Algeria cannot decide
the future of the Western Sahara for its people and does
not want to do so. Any attempt to address the issue of
the Western Sahara in a context other than that of
completing the decolonization process - part of the
responsibility of the United Nations - will result in
the failure of that process and will delay a final
settlement.
Intensive efforts are underway within the African
Union to ensure peace and security in Africa, efforts
that are leading to prospects for settlement of regional
conflicts. Those efforts reflect Africaís firm resolve to
become part of a new era of stability, security and
progress.
The conditions for establishing a genuinely
balanced and mutually beneficial partnership between
Africa and its partners through the New Partnership for
Africaís Development (NEPAD), have never been as
favourable as they are today. A promising change in
that relationship is now emerging and gaining
importance. For that reason it is extremely important to
continue encouraging Africa as it seeks to succeed in
its work towards peace, development and integration,
which it has firmly started.
31

In the occupied Palestinian territories the peace
process is deadlocked, more than ever before. It is now
more difficult to find a just and lasting solution to the
Arab-Israeli conflict because of the brutal repression of
Palestinian civilians; endless attacks against the
Palestinian Authority, its institutions and its leaders;
the continuation of a settlement policy; the building of
the separation wall, in violation of international law as
affirmed by the International Court of Justice; Israelís
rejection of obligations entered into in Oslo and its
manoeuvering to take everything of substance away
from the road map.
In that same region, the Iraqi people face a tragic
situation and many complex challenges that require the
support of the international community and the United
Nations.
At the dawn of the millennium, we all undertook
to take up the challenges that we wanted to face
together through a responsible global partnership. In all
sincerity, can we be content with the meager results
achieved to date? It is our hope that the summit in
2005, incidentally the sixtieth anniversary of the
United Nations, will be an opportunity for us to
confirm our commitments and to finally take the bold
steps that are needed to translate commitments into
action, to eradicate poverty, destitution and
deprivation, promote sustainable development and
ensure peace and stability for all peoples.